Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising providing a stacked germanium containing layer with oxide deposits, (Arthanari et al., 2002/0094649), it fails to teach either collectively or alone, depositing a first pad oxide layer directly on the germanium- containing top layer; after the depositing of the first pad oxide layer, depositing a second pad oxide layer directly on the first pad oxide layer; after the depositing of the second pad oxide layer, depositing a pad nitride layer directly on the second pad oxide layer. Also, the prior art teaches a method comprising of using various power setting of the plasma processes (Kountz et al., 5,260,251; YEDURU et al., 2016/0079087), if fails to show either collectively or alone wherein the depositing of the first pad oxide layer comprises a first oxygen plasma power between about 550 Watts and about 800 Watts. Furthermore, the prior art teaches a method comprising providing oxide layers with different etch rates (Chen et al., 2005/0250287) but fails to teach either collectively or alone wherein a first pad oxide layer deposited on a second pad oxide, wherein an etch rate of the first pad oxide layer in diluted hydrogen fluoride (DHF) is greater than an etch rate of the second pad oxide layer in DHF. Also while the prior art teaches stacked layers consisting of germanium and a pad oxide on a nitride layer, it fails to teach either collectively or alone wherein there are two pad oxide layers, on top of each other and wherein an etch rate of the first pad oxide layer in diluted hydrogen fluoride (DHF) is greater than an etch rate of the second pad oxide layer in DHF.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-10, 12-16, 18-22 are allowed.
Claim #1 
Depositing a first pad oxide layer directly on the germanium- containing top layer; after the depositing of the first pad oxide layer, depositing a second pad oxide layer directly on the first pad oxide layer; after the depositing of the second pad oxide layer, depositing a pad nitride layer directly on the second pad oxide layer.
Claim #8
The depositing of the first pad oxide layer comprises a first oxygen plasma power between about 550 Watts and about 800 Watts.
Claim #15
An etch rate of the first pad oxide layer in diluted hydrogen fluoride (DHF) is greater than an etch rate of the second pad oxide layer in DHF.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
04/27/2022
/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812